Title: 11th.
From: Adams, John Quincy
To: 


       Townsend and Pickman, returned, this afternoon from Salem. Townsend, has been on to Boston and to Medfield; he brought me two or three Letters. I passed the evening with Thompson at Captain Coombs’s. Mr. Cutler came in, soon after us. There are several young Ladies there. The Miss Coombs’s are neither of them handsome, and I have not sufficient acquaintance with them to form an accurate opinion. Fanny Jenkins is perhaps twenty one. A countenance more amiable than beautiful is her greatest personal ornament, she is not tall enough to have an elegant form, but when she smiles such a lovely disposition beams in her eyes that no one could wish her more handsome: she talks much, and tolerably well, but when a young Lady has so excellent a temper, 
         
          “Let her speak and whatever she say,
          Methinks I should love her the more.”
         
         Her sister Nancy, is about seventeen. She is tall and beautiful in countenance and in the form of a person, not less sociable, but less sensible than Fanny. She has read too many novels; her expressions are romantic, and her ideas are far otherwise. Her disposition is I believe good; and a few years may cool her down, to an agreeable sensible girl: now, it may suffice to say she is young: But after all, the best object for description is Mr. Cutler. He is somewhat singular, but it requires a much longer acquaintance, to form a just opinion of the character of a man, than of a woman: the distinguishing traits are deeper and much more numerous. For which reason and some others I will defer speaking of Mr. Cutler, to some future opportunity.
      